EXHIBIT 10.1

 

THE 2014 AMPHENOL EXECUTIVE INCENTIVE PLAN

 

1.  Purpose.  Amphenol Corporation (the “Company”) has established the 2014
Amphenol Executive Incentive Plan (the “Executive Incentive Plan”) to provide
incentive compensation in the form of a cash bonus incentive award (“Award”) to
eligible Employees. The Executive Incentive Plan is effective as of January 1,
2014.

 

2.  Administration.  The Executive Incentive Plan will be administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”). The Committee shall have the power, right and duty to interpret,
construe and administer the provisions of the Executive Incentive Plan. All
decisions, actions or interpretations of the Committee, including decisions,
actions or interpretations regarding eligibility to participate and grant of
Awards, shall be final, conclusive and binding upon all of the parties. The
Company shall indemnify and hold harmless the Committee and its members to the
extent allowed under applicable law against all claims, liabilities, fines and
penalties and all expenses reasonably incurred by or imposed upon the Committee
or any of its members (including, but not limited to, reasonable attorney’s
fees) which arise as a result of its or their good faith actions or failure to
act in connection with the operation and administration of the Executive
Incentive Plan. The Company shall pay all costs associated with the
administration of the Executive Incentive Plan.

 

3.  Employee.  Subject to such additional limitations or restrictions as the
Committee may impose, the term “Employee” shall mean persons who are employed by
the Company and its subsidiaries.

 

4.  Calculation of Incentive Awards.  Eligible Employees of the Company,
including the top five most highly compensated employees, will have awards under
the Executive Incentive Plan primarily determined by performance against
quantitative measures established at the beginning of each plan year. In
addition, consideration will be given, when appropriate, to certain qualitative
factors as further described below. The quantitative portion of the Executive
Incentive Plan is based on a formula that considers the Company’s achievement
and/or each group’s achievement and/or each operating unit’s achievement and/or
each individual’s achievement of performance targets and/or goals. The targets
and/or goals include revenue, operating income, operating cash flow, return on
investment, return on sales, organic growth and contribution to growth in
earnings per share (“EPS”). Qualitative factors considered in the formula
include accomplishment against budget, balance sheet management including cash
flow, new market/new product positioning, operating unit and group contribution
to total Company performance, and/or other specific individual objectives
impacting Company performance, customer satisfaction, cost reductions,
productivity improvement and quality management.

 

Results of the formula are then applied against a target bonus which is
expressed as a fixed percentage of base salary paid. The maximum payment to an
eligible employee for any performance period is two times the target bonus. The
maximum Award any eligible Employee may receive under the Executive Incentive
Plan for any performance period is $4.0 million. The performance period will be
the fiscal year of the Company. The Committee may adjust performance based
payments if unusual and unanticipated market conditions materially impact the
Company’s or an operating unit’s growth and/or performance. The Committee has
sole discretion to determine when such an adjustment should be made.

 

5.  Cash Bonus Incentive Award.  Awards are intended to provide payment of
additional compensation to an Employee as determined by the Committee in its
sole discretion. The Committee may grant Awards to Employees only. Any Award
shall be paid as soon as practicable upon the Committee’s determination to make
such Award but in no event no later than ninety (90) calendar days following the
end of the Plan year.

 

6.  Unfunded Plan; No Interest in Company Assets.  No Employee or other person
shall have any right, title or interest in any Award prior to the payment
thereof or in any property of the Company. All Awards shall be paid from the
general assets of the Company. To the extent that any Employee, former Employee,
or any other person acquires a right to receive an Award or payment of an Award
under the Executive Incentive Plan, such right shall be no greater than the
right of a general unsecured creditor of the Company. Nothing contained in the
Executive Incentive Plan, and no actions taken in operation of the Executive
Incentive Plan, shall create or be construed to create a trust of any kind,
require the segregation or set aside of any funds or other property for the
purposes of paying any amounts under the Executive Incentive Plan or create a
fiduciary relationship between the Company and any Employee, former Employee or
any other person.

 

7.  No Alienation of Benefits.  Except as otherwise determined by the Committee,
with the exception of transfer by will or the laws of descent and distribution,
Awards shall not be assignable or transferable, either voluntarily or
involuntarily, and, during the lifetime of the Employee, payment of an Award
shall be made only to the Employee.

 

--------------------------------------------------------------------------------


 

8.  Withholding for Taxes.  Notwithstanding any other provision of the Executive
Incentive Plan, the Company reserves the right to withhold from any Award such
amount or amounts as may by required for purposes of complying with the tax
withholding provisions of the Internal Revenue Code of 1986, as amended, any
state’s income tax act or any applicable similar local, foreign or other laws.

 

9.  Amendment and Termination.  The Committee has the right to amend, suspend,
modify or terminate the Executive Incentive Plan in whole or in part and for any
reason and without the consent of the Employees. No amendment, suspension,
modification or termination of any provision of the Executive Incentive Plan
shall change the terms and conditions of any Award to which an Employee has
otherwise become entitled under the provisions of the Executive Incentive Plan
without the Employee’s consent.

 

10.  Governing Law.  The Executive Incentive Plan shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to principles of conflict of laws.

 

11.  Non-ERISA Plan.  The Executive Incentive Plan is intended to be a cash
bonus plan and is not intended to be an employee benefit plan subject to the
Employee Retirement Income Security Act of 1974, as amended.

 

12.  No Right to Continued Employment.  Nothing contained in the Executive
Incentive Plan shall be construed as a contract of employment between the
Company and any Employee, or as a right of any Employee to be continued in the
employment of the Company or any subsidiary, or as a limitation of the rights of
the Company or any subsidiary to discharge any of its Employees, with or without
cause, or as to affect or enlarge the employment rights, if any, of any
Employee.

 

--------------------------------------------------------------------------------